oRrINA1                                                                                     12/30/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0526


                                        DA 19-0526


STATE OF MONTANA,
                                                                              iLED
                                                                         DEC 3 0 2020
            Plaintiff and Appellee,                                     ,30wen Greenwood
                                                                    -:.1erk
                                                                      -     of Supreme Couri
                                                                         State of rvIontana
      v.                                                          ORDER

THOMAS WILLIAM PRICE,

            Defendant and Appellant.



       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable James P. Reynolds, District Judge.
       Dated this 30th day of December, 2020.


                                                  For the C


                                                              Chief Justice